Citation Nr: 0530868	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  02-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed acquired 
psychological disorder due to a head injury.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to December 
1980.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2004 when it was remanded for further 
development.  



FINDINGS OF FACT

1.  The veteran currently is not shown to have an acquired 
psychological disorder due to head trauma or other incident 
of his service.  

2.  Service connection has been established for the following 
disabilities: 1) the residuals of surgery to repair 
dislocation of the right shoulder, with secondary arthritic 
changes, evaluated as 20 percent disabling; 2) the residuals 
of a left shoulder injury with secondary arthritic changes, 
evaluated as 20 percent disabling; 3) sinusitis and rhinitis, 
evaluated as 10 percent disabling; 4) duodenal ulcer, 
evaluated as 10 percent disabling; 4) the residuals of a 
laceration of the right hand with a neuroma of the palmar 
nerve, evaluated as 10 percent disabling; and 5) a left 
eyebrow scar, evaluated as noncompensable.  The veteran has a 
combined 60 percent rating for his service-connected 
disabilities.  

3.  The veteran has two years of college education and work 
experience as an electronic industrial controls mechanic and 
as a truck driver.  

4.  Despite his service-connected disabilities, the veteran 
is shown to be able to secure or follow a substantially 
gainful occupation consistent with his education and work 
experience.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a psychological 
disability due to a head injury or disease that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

2.  The criteria for the assignment of a TDIU rating have not 
been met.  38 U.S.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that VA has met its statutory duty to 
assist the veteran in the development of his claim.38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 5103A.  

In particular, VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the RO must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the information 
and evidence that VA will seek to provide; (3) the 
information and evidence that the veteran is expected to 
provide; and (4) the need to furnish VA any evidence in his 
possession that pertains to any of his claims, i.e., 
something to the effect that he should give VA everything he 
has pertaining to his claims.  

By virtue of information contained in letters, dated in 
October 2001 and July 2004, the RO and the VA Appeals 
Management Center (AMC) in Washington, D.C., informed the 
veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

Indeed, those notices complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, 
the Statement of the Case (SOC), issued in August 2002; the 
Supplemental Statement of the Case (SSOC), issued in March 
2005; and a copy of the Board's July 2004 remand further 
notified the veteran and his representative of the evidence 
needed to establish the benefit sought, as will as his and 
VA's respective responsibilities regarding the acquisition of 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The evidence received in support of the veteran's appeal 
consists of the following:  the veteran's service medical 
records; reports of examinations performed by the VA in June 
1981, May 1993, April 1996, December 2000, November 2001, 
November 2002, and November 2004 with an addendum, dated in 
December 2004; records reflecting the veteran's treatment by 
the VA from December 1987 through November 2004; a March 1988 
report reflecting the veteran's hospitalization by the VA; a 
July 1996 psychological report from T. B. J., M.S.; a 
September 1996 disability report from F. R. V., M.D.; a 
September 1996 report from the Charter Rivers Behavioral 
Health System; a report of an August 1998 disability 
examination performed by D. D., IV, M.D.; the report of a 
disability examination, dictated in September 1998 by J. R. 
G., M.D.; the veteran's records from the Social Security 
Administration, received in February 2005; and an undated 
letter from the veteran's spouse.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim of entitlement to 
psychological disability due to a head injury.  

Moreover, the Board is unaware of, and the veteran has not 
identified, any additional evidence, which is necessary to 
make an informed decision on either issue on appeal.  

In this regard, the Board notes that the veteran did not 
respond to the July 2004 AMC letter requesting the address of 
his former employer at Fort Jackson, South Carolina, and his 
dates of employment.  

The veteran also failed to complete and return an 
authorization (VA Form 21-4142) so that Charters Rivers 
Behavioral Health System could release the veteran's medical 
information to the VA.  

Finally, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on the veteran's behalf.  
Indeed, the veteran has been informed of his right to a 
hearing on appeal (see, e.g., VA Form 1-9, received from the 
veteran in September 2002).  

Given the foregoing efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
Factual Background with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran should be avoided).  

Accordingly, there is no prejudice to the veteran due to a 
failure to assist him in the development of that claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (discussing 
prejudicial error).  Accordingly, the Board will proceed to 
the merits of the appeal.  



II.  The Facts and Analysis


A.  Psychological Disability Due to Head Trauma

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran's service medical records show that, in July 
1974, he was referred for a psychiatric evaluation due to 
complaints of tension.  He was reportedly unable to relate 
his feelings to any particular incident.  

He wanted to be left alone to reminisce about unpleasant 
childhood memories, noting that such memories made him feel 
angry, sad, and guilty.  However, he stated that his wife 
kept bugging him and that he soon found himself out of 
control.  He described three similar episodes which had 
occurred during basic training.  Following further work-up, 
the diagnosis was that of an explosive personality.  

During the remainder of service, the veteran sustained trauma 
to the head on at least three separate occasions.  In October 
1975, he was struck in the mouth and sustained a cut lip.  

During a fight in February 1977, the veteran was struck by a 
pipe in the left lateral orbital region and left frontal 
region of his head.  The assessment was that of a soft tissue 
injury with left subconjunctival hemorrhage.  

During an argument in September 1978, the veteran was again 
hit in the head with a pipe in the left frontal area of his 
head.  He sustained a laceration of the left eyebrow which 
was sutured.  He complained of sharp, throbbing, intermittent 
headaches and some dizziness at the time of the injury but 
none thereafter.  

Despite the veteran's head injuries, it was noted that he had 
sustained no loss of consciousness, and the X-ray studies 
were negative for a skull fracture or orbital blowout.  There 
was also no evidence of any associated neurologic or 
psychological disability.  

In November 1979, the veteran was treated at the Mental 
Health Unit after complaining that he was no longer motivated 
for service.  He demonstrated mild immature and explosive 
personality traits, and the diagnosis was that of a moderate 
situational adjustment reaction.  In December 1980, the 
veteran was discharged from the service due to unsuitability 
associated with a personality disorder.  

Following service, there were no reports of psychological 
problems until March 1988, when the veteran was hospitalized 
for complaints of suicidal and homicidal ideation.  Such 
complaints were reportedly associated with charges of assault 
and battery filed by his wife.  

Although the diagnosis was personality disorder, antisocial 
type, it should be noted that personality disorders are not 
considered disabilities within the meaning of the law and 
regulations governing the award of VA monetary benefits.  
38 C.F.R. § 3.303(c).  

The records, dated since the late 1980's, show that the 
veteran has been treated by VA for various psychiatric 
disorders, including depression, dysthymic disorder, anxiety, 
post-traumatic stress disorder (PTSD) and intermittent 
explosive disorder.  However, there is no competent evidence 
of any organic mental difficulties relating to his head 
trauma in service.  

While VA medical records, dated from September 2002 through 
June 2004, show PTSD and intermittent explosive disorder 
related to head trauma in service, reports of psychiatric 
examinations performed by the VA in November 2001, 
November 2002, and November 2004, and the report of a 
December 2004 addendum, have failed to confirm the presence 
of those disorders.  

Indeed, those examinations consistently have shown that the 
veteran has a personality disorder with antisocial and 
narcissistic features.  

In fact, other than alcohol dependence in remission, such 
examinations have been completely negative for an Axis I 
mental disorder.  Moreover, there has been no diagnosis of 
organic mental deficits or psychological impairment 
associated with a head injury in service.  

The Board in this regard places greater evidentiary weight on 
the reports of the VA examinations than on other records, as 
they were performed specifically to determine whether the 
veteran had disability as a result of his head trauma in 
service.  Such examinations were more complete and involved 
reviews of the claims folder, as well as interviews with the 
veteran and mental status examinations.  

The only other reports that the veteran has psychological 
impairment as a result of a head injury in service come from 
the veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection for current acquired 
psychological disability resulting from a head injury in 
service is not warranted.  


B.  TDIU

Finally, the veteran seeks a total compensation rating based 
on his being entitled to TDIU rating.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person, is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, such disability must be 
ratable at 60 percent or more, and that if there are two or 
more disabilities, one shall be rated at 40 percent or more 
with sufficient additional disability to bring the combined 
evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn a livelihood, with 
earnings common to the particular occupation in the community 
where the employee resides.  VA adjudication manual, M-21-1 
Part VI, Para. 7.14(a) (Change 52, Aug. 26, 1996).  This 
suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

The ability to work sporadically or to obtain marginal 
employment is not substantially gainful employment.  
38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  

Any consideration as to whether the veteran is unemployable 
is a subjective one, that is, one that is based upon the 
veteran's actual level of industrial impairment, not merely 
the level of industrial impairment experienced by the average 
person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
VAOPGCPREC 75-91.  

Advancing age and nonservice-connected disability may not be 
considered in the determination of whether a veteran is 
entitled to TDIU.  38 C.F.R. § 3.341(a), 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  

A high rating for service-connected disability, in itself, is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, the evidence shows that the veteran has service 
connection for the following disabilities:  1) the residuals 
of surgery to repair dislocation of the right shoulder, with 
secondary arthritic changes, evaluated as 20 percent 
disabling; 2) the residuals of a left shoulder injury with 
secondary arthritic changes, evaluated as 20 percent 
disabling; 3) sinusitis and rhinitis, evaluated as 10 percent 
disabling; 4) duodenal ulcer, evaluated as 10 percent 
disabling; 4) the residuals of a laceration of the right hand 
with a neuroma of the palmar nerve, evaluated as 10 percent 
disabling; and 5) a left eyebrow scar, evaluated as 
noncompensable.  The combined rating is 60 percent.  

While such ratings do not meet the criteria to be considered 
for unemployability under 38 C.F.R. § 4.16(a), they do not 
preclude the veteran from further consideration.  

Indeed, it is the established policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  

Therefore, rating boards should submit to the Director of the 
VA Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  38 C.F.R. § 4.16(b).  

The veteran maintains that he is unable to perform the job 
for which he has been trained and is, therefore, unemployable 
as a result of his service-connected disabilities.  

A review of the record discloses that the veteran has 1 to 2 
years of high school education and work experience as a truck 
driver and electronic industrial controls mechanic.  

In October 1996, he received disability retirement from the 
Federal Government.  He was no longer able to perform his job 
as an electronic industrial controls mechanic, due primarily 
to a bilateral shoulder disability.  

Although the veteran is unable to perform the job for which 
he has been trained, it should be noted that disability 
ratings are not job specific.  Rather, they represent as far 
as can practicably be determined the average impairment in 
earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  38 C.F.R. § 4.1.  

In this regard, there is no evidence that the veteran is 
medically precluded from performing all types of 
substantially gainful employment.  

In fact, the records from the VA vocational rehabilitation 
service, dated from May 1996 to February 1997, show that he 
was considering other forms of employment, such a farrier and 
saddle maker.  Indeed, from January to June 1998, he took 
courses in saddle making.  

In October 1996, the veteran applied for Social Security 
disability benefits; however, that application was denied 
initially and on reconsideration.  

The Social Security Administration found that the veteran was 
employable in lighter types of works such as a machine 
tender, small product assembler, shirt presser and sorter.  
Therefore, it was found that he was not entitled to 
disability benefits on this basis.  

In December 1998, an Administrative Law Judge with the Social 
Security Administration upheld that decision; and in July 
2000, that decision was affirmed by the United States 
District Court.  

While a finding of unemployability by the Social Security 
Administration is not dispositive of the issue, it is, 
nevertheless, relevant evidence which needs to be weighed and 
evaluated.  See, e.g., Faust v. West, 13 Vet. App. 342, 356 
(2000).  

The only reports that the veteran is unemployable under VA 
law and regulations come from the veteran.  However, it must 
be emphasized that he is not qualified to render opinions 
which require medical expertise, such as the impact of a 
particular disability or disabilities on his potential for 
employment.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Accordingly, without more, his reports are not considered 
competent evidence for the purpose of granting a TDIU.  

Absent affirmative evidence of unemployability, they are also 
insufficient to warrant submission of his case to the 
Director of the VA Compensation and Pension Service, for 
extraschedular consideration.  





ORDER

Service connection for an acquired psychological disorder due 
to a head injury is denied.  

Compensation benefits based on a TDIU rating are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


